DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on June 22, 2021 are entered into the file. Currently, claims 1 and 18 are amended; claims 18-20 are withdrawn; and claim 15 is cancelled, resulting in claims 1-14 and 16-17 pending for examination.

Response to Amendment
Response – Claim Rejections 35 USC §112
The rejection of claims 1-12 under 35 U.S.C. 112(a) as failing to comply with the written description requirement has been overcome by the amendments to the claims filed June 22, 2021.

Election/Restrictions
Claims 1-14 and 16-17 are allowable. Claims 18-20, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on May 20, 2020, is hereby withdrawn and claims 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
With respect to claim 1, the prior art fails to teach or suggest a fabric-based item comprising a fabric comprising intertwined polymer strands with multiple joined strand segments, wherein the joined strand segments include electrically interconnected electrical devices embedded within the polymer strand material, wherein the polymer strand material has a longitudinal axis, wherein the joined strand segments comprise first strand segments and second strand segments, wherein each of the first strand segments and second strand segments each comprise at least two parallel conductive lines embedded in the polymer material, and wherein each of the conductive lines has a longitudinal axis that is parallel to the longitudinal axis of the polymer strand material, in combination with the remainder of claim 1.
Rathnayake (WO 2017/175001), cited in the previous office action, is considered the closest prior art of record. Rathnayake teaches a fiber for incorporation into a textile, the fiber comprising an electronic device and an electrical conductor connected to the electronic device and extending along a longitudinal axis of the fiber, wherein the electronic device and the electrical conductor are encapsulated nu a unitary body of at least a first material (page 2, lines 4-8). The fiber may comprise a plurality of electronic devices, and may for example, comprise a plurality of electronic devices spaced apart along the length of the fiber (page 8, lines 1-5). Each 
Rathnayake does not teach conductive lines that are embedded in the fiber wherein the longitudinal axis of the conductive line is parallel to the longitudinal axis of the fiber.

Dias (US 2017/0275789), cited in the previous office action, is considered relevant to the claimed invention. Dias teaches yarns incorporating electronic devices and their manufacture (paragraph [0001]). Dias further teaches that semiconductor chips with solder pads for interconnects are normally first mounted on the carrier fibers and the interconnects, for example fine copper wire, can be coupled to the pads by using a reflow soldering technique (paragraph [0007]). This technique involves depositing a small quantity of solder paste on the solder pads and then applying heat to melt the paste and create a strong metallic bond (paragraph [0007]).
Dias does not remedy the deficiencies of Rathnayake identified above.

Hill (US 2003/0211797), cited in the previous office action, is considered relevant to the claimed invention. Hill teaches a woven textile article having an electronic circuit woven therein (paragraph [0002]). The functional yarn may include one or more registration marks or indicia at one end thereof so that the loom may sense the position thereof in the weaving process to provide proper registration (paragraphs [0034], [0082], [0086]).
Hill does not remedy the deficiencies of Rathnayake identified above.

As such there is no prior art, either alone or in combination, which renders obvious suggest a fabric-based item comprising a fabric comprising intertwined polymer strands with multiple joined strand segments, wherein the joined strand segments include electrically interconnected electrical devices embedded within the polymer strand material, wherein the polymer strand material has a longitudinal axis, wherein the joined strand segments comprise first strand segments and second strand segments, wherein each of the first strand segments and second strand segments each comprise at least two parallel conductive lines embedded in the polymer material, and wherein each of the conductive lines has a longitudinal axis that is parallel to the longitudinal axis of the polymer strand material, in combination with the remainder of claim 1.

With respect to claim 13, the prior art fails to teach or suggest a fabric-based item comprising a fabric comprising intertwined polymer strands that first strand segments joined to second strand segments, wherein the first and second strand segments each have rotational alignment structures including protrusions and recesses configured to rotationally align the first strand segments and the second strand segments, in combination with the remainder of claim 13.
Rathnayake (WO 2017/175001), cited in the previous office action, is considered the closest prior art of record. Rathnayake teaches a fiber for incorporation into a textile, the fiber comprising an electronic device and an electrical conductor connected to the electronic device and extending along a longitudinal axis of the fiber, wherein the electronic device and the electrical conductor are encapsulated nu a unitary body of at least a first material (page 2, lines 4-8). The fiber may comprise a plurality of electronic devices, and may for example, comprise a 
Rathnayake does not teach first and second strand segments each have rotational alignment structures including protrusions and recesses configured to rotationally align the first strand segments and the second strand segments.

Dias (US 2017/0275789), cited in the previous office action, is considered relevant to the claimed invention. Dias teaches yarns incorporating electronic devices and their manufacture (paragraph [0001]). Dias further teaches that semiconductor chips with solder pads for interconnects are normally first mounted on the carrier fibers and the interconnects, for example fine copper wire, can be coupled to the pads by using a reflow soldering technique (paragraph [0007]). This technique involves depositing a small quantity of solder paste on the solder pads and then applying heat to melt the paste and create a strong metallic bond (paragraph [0007]).
Dias does not remedy the deficiencies of Rathnayake identified above.

Hill (US 2003/0211797), cited in the previous office action, is considered relevant to the claimed invention. Hill teaches a woven textile article having an electronic circuit woven therein (paragraph [0002]). The functional yarn may include one or more registration marks or 
While Hill teaches the use of indicia to orient yarn, Hill does not teach the structure of protrusions and recesses as is currently recited in claim 13. Therefore, Hill does not remedy the deficiencies of Rathnayake identified above.

As such there is no prior art, either alone or in combination, which renders obvious a fabric-based item comprising a fabric comprising intertwined polymer strands that first strand segments joined to second strand segments, wherein the first and second strand segments each have rotational alignment structures including protrusions and recesses configured to rotationally align the first strand segments and the second strand segments, in combination with the remainder of claim 13.

Claims 2-12 depend from independent claim 1 and thus are allowed.
Claims 14 and 16-17 depend from independent claim 13, and thus are allowed.
Claim 18 requires the same limitations as independent claim 1 and thus is allowed for the same reasons presented with respect to claim 1 above.
Claims 19-20 depend from independent claim 18 and thus are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789      

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789